Name: Commission Regulation (EEC) No 355/84 of 10 February 1984 fixing the export refunds on beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 40/ 18 Official Journal of the European Communities 11 . 2 . 84 COMMISSION REGULATION (EEC) No 355/84 of 10 February 1984 fixing the export refunds on beef and veal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece (2), and in particular the first sentence of Article 18 (5) thereof, Having regard to the opinion of the Monetary Committee , Whereas Article 18 of Regulation (EEC) No 805/68 provides that the difference between prices on the world market for the products listed in Article 1 of that Regulation and prices for those products within the Community may be covered by an export refund ; Whereas Council Regulation (EEC) No 885/68 of 28 June 1968 (3), as last amended by Regulation (EEC) No 427/77 (4), lays down general rules for granting export refunds and criteria for fixing the amount of such refunds ; Whereas Commission Regulation (EEC) No 1 964/82 (^ laid down the conditions for granting special export refunds on certain cuts of boned meat of bovine animals ; Whereas it follows from applying these rules and criteria to the foreseeable situation on the market in beef and veal that the refund should be as set out below ; Whereas the current market situation in the Commu ­ nity and sales outlets , particularly in non-member countries , leads to the granting of export refunds on adult bovine animals of a live weight of at least 300 kilograms ; whereas experience gained in recent years has shown that it is advisable to treat live pedigree breeding animals of a weight of at least 250 kilograms for females and 300 kilograms for males in an iden ­ tical manner to other bovine animals, while subjecting them to certain special administrative formalities ; Whereas it is necessary to grant refunds for the export to certain destinations of certain fresh or chilled meat listed in the Annex under subheading ex 02.01 A II a) and of certain frozen meat listed in the Annex under subheading ex 02.01 A II b) and of certain other prepared or preserved meat or meat offal listed in the Annex under subheading 16.02 B III b) 1 aa) ; Whereas, in view of the wide differences in products falling within subheadings ex 02.01 A II a) 4 aa) and ex 02.01 A II b) 4 aa), the refund should only be granted for cuts in which the weight of bone does not exceed one-third ; Whereas, in the case of meat of bovine animals, boned or boneless, salted and dried, there are traditional trade flows to Switzerland ; whereas, to the extent necessary to allow this trade to continue, the refund must be fixed at an amount which will cover the difference between prices on the Swiss market and export prices in the Member States ; whereas refunds should also be granted for boned and salted meat, meat in brine, and dried or smoked meat exported to certain third coun ­ tries ; Whereas, in the case of certain other cuts and preserves of meat or offals shown in the Annex under subheading 16.02 B III b) 1 bb), Community participa ­ tion in international trade may be ensured by granting a refund which takes account of the refund hitherto granted to exporters ; Whereas, in the case of other beef and veal products , a refund need not be fixed since Community participa ­ tion in world trade in these products is not signifi ­ cant ; Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2,25 % , a rate of exchange based on their central rate ,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in relation to the Community currencies referred to in the previous indent ; (') OJ No L 148 , 28 . 6 . 1968 , p. 24. ( 2 ) OJ No L 291 , 19 . 11 . 1979 , p . 17 . (') Of No L 156 , 4 . 7 . 1968 , p. 2. ( 4 ) O'l No L 61 , 5 . 3 . 1977 , p. 16 . O O"! No L 212, 21 . 7 . 1982 , p. 48 . 11 . 2 . 84 Official Journal of the European Communities No L 40/ 19 805/68 is granted and the amount of that refund shall be as set out in the Annex hereto . Whereas the Management Committee for Beef and Veal has not delivered on opinion within the time limit set by its chairman , HAS ADOPTED THIS REGULATION : Article 1 Article 2 This Regulation shall enter into force on 1 1 February 1984. The list of products on which the export refund referred to in Article 18 of Regulation (EEC) No This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 February 1984. For the Commission Poul DALSAGER Member of the Commission No L '40/20 Official Journal of the European Communities 11 . 2 . 84 ANNEX to the Commission Regulation of 10 February 1984 fixing the export refunds on beef and veal (ECU/100 kg) CCT heading No Description Refund I  Live weight  ex 01 .02 A Live domestic animals of the bovine species : I. Pure-bred breeding animals : (a) Females, with a live weight equal to or greater than 250 kg 82,500 (b) Males , with a live weight equal to or greater than 300 kg 82,500 II . Other than pure-bred breeding animals : (a) Adult bovine animals with a live weight equal to or greater than 300 kg : ( 11 ) Males :  For export to North African , Near and Middle East third coun ­ tries ('), except the Canary Islands, Ceuta and Melilla 82,500  For export to West, Central , East and South African third coun ­ tries ('), except Botswana, Kenya, Madagascar and Swaziland 82,500 I  For export to European third countries (') (2), the Canary Islands,Ceuta and Melilla, except Austria , Sweden and Switzerland 67,500  For export to Austria, Sweden and Switzerland 31,000 (22) Other :  For export to North African, Near and Middle East third coun ­ tries ('), except the Canary Islands, Ceuta and Melilla 67,500  For export to West, Central , East and South African third coun ­ tries ('), except Botswana, Kenya, Madagascar and Swaziland 67,500  For export to European third countries (') (2), the Canary Islands, Ceuta and Melilla , except Austria, Sweden and Switzerland 60,000  For export to Austria, Sweden and Switzerland 27,500  Net weight  ex 02.01 A II Meat of bovine animals : a) Fresh or chilled : 1 . Carcases, half-carcases or 'compensated' quarters : (aa) The front part of a carcase or of a half-carcase comprising all the bones and the scrag, neck and shoulder but with more than 10 ribs : ( 11 ) From male adult bovine animals (3) :  For export to North African, Near and Middle East third countries ('), except the Canary Islands , Ceuta and Melilla 134,000  For export to West, Central , East and South African third countries ('), except Botswana, Kenya, Madagascar and Swazi ­ land 127,000  For export to European third countries (') (z), the Canary Islands, Ceuta and Melilla, except Austria , Sweden and Switzerland 106,500  For export to Austria, Sweden and Switzerland 53,500 11 . 2 . 84 Official Journal of the European Communities No L 40/ 21 (ECU/100 %) CCT heading No Description Refund  Net weight  ex 02.01 A II (cont'd) (22) Other :  For export to North African , Near and Middle East third countries ('), except the Canary Islands, Ceuta and Melilla 97,000  For export to West, Central , East and South African third countries ('), except Botswana, Kenya, Madagascar and Swazi ­ land 90,000  For export to European third countries (') (2), the Canary Islands , Ceuta and Melilla, except Austria, Sweden and Swit ­ zerland 80,500  For export to Austria , Sweden and Switzerland 40,500 (bb) Other : ( 11 ) From male adult bovine animals (3) :  For export to North African , Near and Middle East third countries ('), except the Canary Islands , Ceuta and Melilla 182,000  For export to West, Central , East and South African third countries ('), except Botswana, Kenya, Madagascar and Swazi ­ land 175,000  For export to European third countries (') (2), the Canary Islands , Ceuta and Melilla, except Austria, Sweden and Switzerland 145,000  For export to Austria , Sweden and Switzerland 73,000 (22) Other :  For export to North African , Near and Middle East third countries ('), except the Canary Islands, Ceuta and Melilla 132,000  For export to West, Central , East and South African third countries ('), except Botswana, Kenya, Madagascar and Swazi ­ land 1 25,000  For export to European third countries (') (2), the Canary Islands, Ceuta and Melilla , except Austria , Sweden and Switzerland 1 10,000  For export to Austria , Sweden and Switzerland 55,500 2 . Separated or unseparated forequarters : (aa) From male adult bovine animals (3) :  For export to North African , Near and Middle East third coun ­ tries ('), except the Canary Islands , Ceuta and Melilla 134,000  For export to West, Central , East and South African third coun ­ tries ('), except Botswana, Kenya, Madagascar and Swaziland 127,000  For export to European third countries (') (2), the Canary Islands , Ceuta and Melilla , except Austria , Sweden and Switzerland 106,500  For export to Austria , Sweden and Switzerland 53,500 No L 40/22 Official Journal of the European Communities 11 . 2 . 84 (ECU/100 kg) CCT heading No Description Refund  Net weight  ex 02.01 All (cont'd) (bb) Other :  For export to North African, Near and Middle East third coun ­ tries ('), except the Canary Islands, Ceuta and Melilla 97,000  For export to West, Central, East and South African third coun ­ tries ('), except Botswana, Kenya, Madagascar and Swaziland 90,000  For export to European third countries (') (2), the Canary Islands , Ceuta and Melilla , except Austria, Sweden and Switzerland 80,500  For export to Austria , Sweden and Switzerland 40,500 3 . Separated or unseparated hindquarters : (aa) With a maximum of nine ribs or pairs of ribs : ( 11 ) From male adult bovine animals (3) :  For export to North African , Near and Middle East third countries ('), except the Canary Islands, Ceuta and Melilla 230,000  For export to West, Central , East and South African third countries ('), except Botswana, Kenya, Madagascar and Swazi ­ land 223,000  For export to European third countries (') (2), the Canary Islands, Ceuta and Melilla, except Austria , Sweden and Switzerland 183,500  For export to Austria, Sweden and Switzerland 92,500 (22) Other :  For export to North African , Near and Middle East third countries ('), except the Canary Islands, Ceuta and Melilla 1 67,000  For export to West, Central , East and South African third countries ('), except Botswana, Kenya, Madagascar and Swazi ­ land 1 60,000  For export to European third countries (') (2), the Canary Islands, Ceuta and Melilla, except Austria, Sweden and Switzerland 139,500  For export to Austria, Sweden and Switzerland 70,500 (bb) With more than nine ribs or pairs of ribs : ( 11 ) From male adult bovine animals (3) :  For export to North African, Near and Middle East third countries ('), except the Canary Islands, Ceuta and Melilla 1 34,000  For export to West, Central , East and South African third countries ('), except Botswana, Kenya, Madagascar and Swazi ­ land 1 27,000  For export to European third countries (') (2), the Canary Islands , Ceuta and Melilla , except Austria , Sweden and Switzerland 106,500  For export to Austria , Sweden and Switzerland 53,500 11 . 2 . 84 Official Journal of the European Communities No L 40/23 (ECU/100 kfO CCT heading No Description Refund \  Net weight  ex 02.01 A II (cont'd) (22) Other :  For export to North African, Near and Middle East third countries ('), except the Canary Islands, Ceuta and Melilla 97,000  For export to West, Central , East and South African third countries ('), except Botswana, Kenya, Madagascar and Swazi ­ land 90,000  For export to European third countries (') (2), the Canary Islands , Ceuta and Melilla , except Austria, Sweden and Switzerland 80,500  For export to Austria , Sweden and Switzerland 40,500 4. Other : aa) Unboned (bone-in), the weight of bone does not exceed one-third of the weight of the cut :  For export to North African , Near and Middle East third coun ­ tries ('), except the Canary Islands, Ceuta and Melilla 97,000  For export to West, Central , East and South African third coun ­ tries ('), except Botswana, Kenya, Madagascar and Swaziland 90,000  For export to European third countries (') (2), the Canary Islands, Ceuta and Melilla, except Austria, Sweden and Switzerland 80,500  For export to Austria, Sweden and Switzerland 40,500 ex bb) Boned, each piece individually wrapped : ( 11 ) From the hindquarters of male adult bovine animals with a maximum of nine ribs or nine pairs of ribs (4) :  For export to North African, Near and Middle East third countries ('), except the Canary Islands, Ceuta and Melilla 329,000  For export to West, Central , East and South African third countries ('), except Botswana, Kenya, Madagascar and Swaziland 319,000  For export to European third countries (') (2), the Canary Islands , Ceuta and Melilla, except Austria, Sweden and Switzerland 262,500  For export to Austria , Sweden and Switzerland 132,500 (22) Other, excluding the thin flanks, the shin and the shank f) :  For export to North African , Near and Middle East third countries ('), except the Canary Islands , Ceuta and Melilla 190,000  For export to French Polynesia, West, Central , East and South African third countries ('), except Botswana, Kenya, Madagascar and Swaziland 1 80,000  For export to European third countries (') (2), the Canary Islands , Ceuta and Melilla , except Austria, Sweden and Switzerland 158,000  For export to Austria , Sweden and Switzerland 80,000  For export to the United States of America, carried out in accordance with Regulation (EEC) No 2973/79 (*), and for export to Canada 100,000 No L 40/24 Official Journal of the European Communities 11 . 2 . 84 (ECU/100 kg) CCT heading No Description Refund  Net weight  ex 02.01 A II (cont'd) b) Frozen : 1 . Carcases , half-carcases or 'compensated' quarters : (aa) The front part of a carcase or of a half-carcase comprising all the bones and the scrag, neck and shoulder hut with more than 10 ribs :  For export to North African, Near and Middle East third coun ­ tries ('), except the Canary Islands, Ceuta and Melilla 86,000  For export to West, Central , East and South African third coun ­ tries ('), except Botswana, Kenya, Madagascar and Swaziland 79,000  For export to European third countries (') (2), the Canary Islands , Ceuta and Melilla, except Austria, Sweden and Switzerland 79,000  For export to Austria , Sweden and Switzerland 38,000 (bb) Other :  For export to North African, Near and Middle East third coun ­ tries ('), except the Canary Islands, Ceuta and Melilla 113,500  For export to West, Central , East and South African third coun ­ tries ('), except Botswana, Kenya, Madagascar and Swaziland 106,500  For export to European third countries (') (2), the Canary Islands, Ceuta and Melilla, except Austria , Sweden and Switzerland 106,500  For export to Austria , Sweden and Switzerland 51,000 2. Separated or unseparated forequarters :  For export to North African, Near and Middle East third countries ('), except the Canary Islands, Ceuta and Melilla 86,000  For export to West, Central , East and South African third countries ('), except Botswana, Kenya, Madagascar and Swaziland 79,000  For export to European third countries (') (2), the Canary Islands, Ceuta and Melilla , except Austria, Sweden and Switzerland 79,000  For export to Austria, Sweden and Switzerland 38,000 3 . Separated or unseparated hindquarters : (aa) With a maximum of nine ribs or pairs of ribs :  For export to North African , Near and Middle East third coun ­ tries ('), except the Canary Islands, Ceuta and Melilla 141,000  For export to West , Central , East and South African third coun ­ tries ('), except Botswana, Kenya, Madagascar and Swaziland 134,000  For export to European third countries (') (2), the Canary Islands, Ceuta and Melilla , except Austria , Sweden and Switzerland 134,000  For export to Austria, Sweden and Switzerland 64,000 11 . 2 . 84 Official Journal of the European Communities No L 40/25 (ECU/100 k)0 CCT heading No Description Refund  Net weight  ex 02.01 A II (cont'd) (bb) With more than nine ribs or pairs of ribs :  For export to North African , Near and Middle East third coun ­ tries ('), except the Canary Islands, Ceuta and Melilla 86,000  For export to West, Central , East and South African third coun ­ tries ('), except Botswana, Kenya , Madagascar and Swaziland 79,000  For export to European third countries (') (2), the Canary Islands, Ceuta and Melilla, except Austria, Sweden and Switzerland 79,000  For export to Austria, Sweden and Switzerland 38,000 4. Other : aa) Unboned (bone-in), the weight of bone does not exceed one-third of the weight of the cut :  For export to North African , Near and Middle East third coun ­ tries ('), except the Canary Islands , Ceuta and Melilla 86,000  For export to West, Central , East and South African third coun ­ tries ('), except Botswana, Kenya, Madagascar and Swaziland 79,000  For export to European third countries (') (2), the Canary Islands, Ceuta and Melilla, except Austria, Sweden and Switzerland 79,000  For export to Austria , Sweden and Switzerland 38,000 ex bb) Boned or boneless, excluding the thin flanks, the shin and the shank, each piece individually wrapped Q :  For export to the United States of America , carried out in accor ­ dance with Regulation (EEC) No 2973/79 (*), and for export to Canada 100,000  For export to North African , Near and Middle East third coun ­ tries ('), except the Canary Islands, Ceuta and Melilla 130,000  For export to French Polynesia , West , Central , East and South African third countries ('), except Botswana, Kenya, Madagascar and Swaziland 122,000  For export to European third countries (') (2), the Canary Islands , Ceuta and Melilla, except Austria, Sweden and Switzerland 100,000  For export to Austria, Sweden and Switzerland 50,000 Other boned or boneless :  For export to the United States of America , carried out in accor ­ dance with Regulation (EEC) No 2973/79 (*), and for export to Canada 100,000 ex 02.06 C I a) 2 Meat of bovine animals , boned or boneless , salted or in brine , dried or smoked : (aa) Salted and dried :  For export to Switzerland 64,679 (bb) Salted or in brine and dried and smoked :  For export to North African , Near and Middle East third countries ('), except the Canary Islands , Ceuta and Melilla 110,000 No L 40/26 Official Journal of the European Communities 11 . 2 . 84 (ECU/100 kg) CCT heading No Description Refund  Net weight  ex 16.02 B III b) 1 Other preparations and preserves containing bovine meat or offals, except those finely homogenized (6) : ex aa) Uncooked, containing by weight the following percentages of bovine meats (excluding offal and fat) : ( 11 ) 80% or more of meat :  For export to North African , Near and Middle East third coun ­ tries ('), except the Canary Islands, Ceuta and Melilla 110,000  For export to West, Central , East and South African third coun ­ tries ('), except Botswana, Kenya, Madagascar and Swaziland 103,000  For export to European third countries (') (2), the Canary Islands, Ceuta and Melilla, except Austria, Sweden and Switzerland 103,000  For export to Austria, Sweden and Switzerland 103,000 (22) 60 % or more, but less than 80 % of meat :  For export to North African, Near and Middle East third coun ­ tries ('), except the Canary Islands, Ceuta and Melilla 62,000  For export to West, Central , East and South African third coun ­ tries ('), except Botswana, Kenya, Madagascar and Swaziland 62,000  For export to European third countries (') (2), the Canary Islands , Ceuta and Melilla , except Austria, Sweden and Switzerland 62,000  For export to Austria, Sweden and Switzerland 62,000 (33) 40 % or more , but less than 60 % of meat :  For export to North African , Near and Middle East third coun ­ tries ('), except the Canary Islands, Ceuta and Melilla 41,000  For export to West, Central , East and South African third coun ­ tries ('), except Botswana, Kenya, Madagascar and Swaziland 41,000  For export to European third countries (') (2), the Canary Islands, Ceuta and Melilla , except Austria , Sweden and Switzerland 41,000  For export to Austria , Sweden and Switzerland 41,000 ex bb) Other, containing by weight the following percentages of bovine meats (excluding offal and fat) : ( 11 ) 80% or more of meat :  For export to third countries 65,000 (22) 60 % or more, but less than 80 % of meat :  For export to third countries 38,000 (33 ) 40 % or more, but less than 60 % of meat :  For export to third countries 27,000 (44) 20 % or more, but less than 40 % of meat :  For export to third countries 10,000 11 . 2 . 84 Official Journal of the European Communities No L 40/27 (') Within the meaning of Commission Regulation (EEC) No 3537/82 (OJ No L 371 , 30 . 12. 1982, p. 7). (2) Within the meaning of this Regulation those destinations mentioned in Article 5 of Regulation (EEC) No 2730/79 (OJ No L 317, 12 . 12. 1979 , p. 1 ) to be understood as European third countries . (}) The amount of this refund is subject to the submission of the certificate appearing in the Annex to Commission Regulation (EEC) No 32/82 (OJ No L 4, 8 . 1 . 1982, p. 11 ). (*) The amount of this refund is subject to compliance with the conditions laid down in Commission Regulation (EEC) No 1964/82 (OJ No L 212, 21 . 7. 1982, p . 48 ). O OJ No L 336, 29 . 12 . 1979 , p. 44 . (4) The products which contain a small quantity of visible pieces of meat are also excluded. f7) Boned cuts which consist, entirely or partially, of thin flanks, shin or shank are ineligible for the refund . NB : Article 7 of Regulation (EEC) No 885/68 provides that no export refunds shall be granted on products imported from third countries and re-exported to third countries .